

116 HR 836 IH: Interdiction for the Protection of Child Victims of Exploitation and Human Trafficking Act
U.S. House of Representatives
2019-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 836IN THE HOUSE OF REPRESENTATIVESJanuary 29, 2019Mr. McCaul (for himself and Mr. Cuellar) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo establish the Interdiction for the Protection of Child Victims of Exploitation and Human
			 Trafficking Program to train law enforcement officers to identify and
			 assist victims of child exploitation and human trafficking.
	
 1.Short titleThis Act may be cited as the Interdiction for the Protection of Child Victims of Exploitation and Human Trafficking Act. 2.Interdiction for the protection of child victims of exploitation and human trafficking (a)AmendmentTitle II of the Trafficking Victims Protection Reauthorization Act of 2005 (34 U.S.C. 20701 et seq.) is amended by adding at the end the following:
				
					208.Interdiction for the protection of child victims of exploitation and human trafficking
 (a)DefinitionsIn this section— (1)the term human trafficking has the meaning given the term severe forms of trafficking in persons in section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102); and
 (2)the term pilot program means the Interdiction for the Protection of Child Victims of Exploitation and Human Trafficking Program required to be established under subsection (b).
							(b)Interdiction for the Protection of Child Victims of Exploitation and Human Trafficking Program
 (1)EstablishmentThe Attorney General shall establish a pilot program, which shall be known as the Interdiction for the Protection of Child Victims of Exploitation and Human Trafficking Program to provide training to Federal, State, Tribal, territorial, and local law enforcement officers and other relevant professionals on child exploitation and human trafficking in accordance with the purposes described in paragraph (2).
 (2)PurposesThe pilot program shall provide training for law enforcement officers and other relevant professionals, including first responders and child welfare professionals, on—
 (A)identifying potential child victims of human trafficking; (B)identifying children who are missing;
 (C)identifying children who are at risk of being trafficked, exploited, or sexually abused; (D)identifying individuals who are likely to engage in trafficking, exploitation, or sexual abuse of child victims;
 (E)implementing proper protocols and procedures for— (i)communicating with potential child victims; and
 (ii)encouraging their cooperation with law enforcement investigations and any resulting prosecutions when appropriate;
 (F)implementing proper protocols and procedures for referring such victims to appropriate social or victims service agencies or organizations;
 (G)implementing proper protocols and procedures for interacting with victims in a manner that are trauma-informed, culturally and linguistically relevant, gender responsive, and age appropriate; and
 (H)establishing a train-the-trainer program in which law enforcement officers who complete the pilot program training described in this subsection are given further instruction on how to train other law enforcement officers in order to increase the availability of the training program.
								(3)Functions
 (A)In generalThe pilot program— (i)shall incorporate the functions of the Interdiction for the Protection of Children Program funded through the Office of Community Oriented Policing Services of the Department of Justice that was operating on the day before the date of enactment of the Interdiction for the Protection of Child Victims of Exploitation and Human Trafficking Act;
 (ii)shall incorporate the functions of the initiatives authorized under subparagraphs (B) and (C); (iii)may engage stakeholders, including victims of child exploitation and any Federal, State, Tribal, territorial, or local partners, to develop a flexible training module—
 (I)for achieving the purposes described in paragraph (2); and (II)that adapts to various needs and settings of law enforcement officers and other relevant professionals;
 (iv)may engage with, and continue the data collection, analysis, and sharing of criminal incidents and reports conducted by, Federal, State, Tribal, territorial, and local partners, including fusion centers and the Behavioral Analysis Unit of the United States Marshals Service related to the Interdiction for the Protection of Children Program that was operating on the day before the date of enactment of the Interdiction for the Protection of Child Victims of Exploitation and Human Trafficking Act;
 (v)may provide technical assistance for law enforcement education programs, in furtherance of the purposes described in paragraph (2)—
 (I)to implement nationwide law enforcement protocols; or (II)to develop and distribute continuing education training materials;
 (vi)may develop a strategy, as the Attorney General considers appropriate, to incentivize— (I)the implementation of nationwide law enforcement officer protocols referred to in clause (v)(I); and
 (II)the utilization of the training materials developed under clause (v)(II); (vii)may develop a reliable methodology for collecting, sharing, and reporting data among Federal, State, Tribal, territorial, and local law enforcement partners, including fusion centers, on the number of missing, at-risk, or exploited children identified and served by law enforcement officers or other relevant professionals; and
 (viii)may conduct an independent evaluation of the effectiveness of training provided under the pilot program.
									(B)Grants authorized
 (i)In generalThe Attorney General, acting through the Director of Community Oriented Policing Services, shall award grants, on a competitive basis, to Federal, State, Tribal, territorial, and local law enforcement agencies that represent diversity in geography, the demographics of the population served, and the predominant types of cases encountered, including missing children, at-risk children, and victims of child exploitation and trafficking.
 (ii)Use of fundsA law enforcement agency that receives a grant under this subparagraph shall— (I)provide training activities designed to achieve the purposes described in paragraph (2);
 (II)include relevant professionals from State partner agencies in training to ensure multi-disciplinary understanding of issues and resources;
 (III)carry out the data collection and reporting activities described in subparagraph (A)(iv) and subsection (c); and
 (IV)share data and information related to incidents where trained officers successfully identified a missing, at-risk, or exploited child with appropriate Federal, State, Tribal, territorial, and local law enforcement partners, as specified by the Attorney General under subparagraph (A)(iv).
 (C)DutiesThe Attorney General shall support— (i)the training activities described in paragraph (2); and
 (ii)the data collection, analysis, and sharing of criminal incidents and reports conducted by Federal, State, Tribal, territorial, and local law enforcement partners that provide ongoing support for the pilot program and the Interdiction for the Protection of Children Program that was operating on the day before the date of enactment of the Interdiction for the Protection of Child Victims of Exploitation and Human Trafficking Act.
 (4)TerminationThe pilot program shall terminate on October 1, 2023. (c)Data collection and reporting requirements (1)Data collection (A)In generalDuring each of fiscal years 2020 through 2023, the Attorney General shall collect data regarding—
 (i)the total number of grants awarded under the pilot program— (I)during the previous fiscal year; and
 (II)before the previous fiscal year; (ii)the total number of law enforcement agencies, law enforcement officers, and other relevant professionals trained through the pilot program during each of the periods described in subclauses (I) and (II) of clause (i); and
 (iii)the number of children, and the demographic data of the children when available, who are successfully identified as missing, at-risk, or victims of exploitation by law enforcement officers who received training through the pilot program.
 (B)Initial reportIn addition to the data required to be collected under subparagraph (A), the Attorney General shall collect data, for purposes of the initial report to be submitted under paragraph (3), regarding—
 (i)the total number of trainings conducted under the Interdiction for the Protection of Children Program referred to in subsection (b)(3)(A)(i); and
 (ii)the total number of law enforcement agencies, law enforcement officers, and other relevant professionals trained through such program.
 (2)ReportingNot later than December 31, 2019, and annually thereafter through December 31, 2023, the Attorney General shall submit a report to Congress that contains the data collected pursuant to paragraph (1).
 (d)Authorization of appropriationsOf the amount authorized to be appropriated under section 113(d) of the Trafficking Victims Prevention Act of 2000 (22 U.S.C. 7110(d)), the Attorney General may use such sums as may be necessary to carry out this section for each of fiscal years 2020 through 2023..
 (b)Technical and conforming amendmentThe table of contents in section 1(b) of the Trafficking Victims Protection Reauthorization Act of 2004 (Public Law 109–164; 119 Stat. 3558) is amended by inserting after the item relating to section 207 the following:
				
					
						Sec. 208. Interdiction for the protection of child victims of exploitation and human trafficking..
			